La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
Nos corresponde determinar si una excónyuge que es propietaria en común proindiviso de un bien de valor sus-tancial junto a su excónyuge puede solicitar y recibir una pensión por parte de este último al amparo del Art. 109 del Código Civil, infra. Por los fundamentos expuestos a conti-nuación, respondemos en la afirmativa y establecemos como criterio aplicable el potencial del bien en cuestión de proveer sumas líquidas a la parte en necesidad económica al momento de reclamar la pensión.
*318HH
La Sra. Carmen Juliá Rodríguez (peticionaria) y el Sr. Manuel Correa Márquez (recurrido) contrajeron matrimo-nio el 23 de marzo de 1984. Casi veinticinco años después, esto es, el 19 de febrero de 2009, el recurrido presentó una petición de divorcio. Así las cosas, el matrimonio fue disuelto mediante sentencia del Tribunal de Primera Instan-cia del 2 de octubre de 2009, lo que suscitó una serie de reclamos de alimentos contra el recurrido, de los cuales el único pertinente a la controversia ante nuestra considera-ción es la pensión excónyuge que solicitó la peticionaria.
En particular, mediante una Urgente Moción Solici-tando que se Fije Pensión Ex cónyuge, la peticionaria ar-güyó que carecía de bienes para cubrir sus necesidades, por lo que tenía derecho a una pensión excónyuge en virtud del Art. 109 del Código Civil, 31 LPRAsec. 385. Señaló que su necesidad surgía porque carece de experiencia profesio-nal porque se dedicó a su familia durante el matrimonio y sufría una serie de condiciones médicas que le aquejaban y le impedían trabajar. Además, sostuvo que una vez disuelto su matrimonio, quedó sin efecto una pensión familiar otorgada a la peticionaria y a sus hijos como remedio provisional, lo que la dejó desprovista de ingreso alguno. El recurrido, por su parte, se opuso a que se hallara a la pe-ticionaria en necesidad económica y, en la alternativa, sos-tuvo que cualquier pensión atribuida a ésta debía conside-rarse un anticipo de su participación en los bienes gananciales una vez se liquidara la sociedad ganancial.
Tras varios incidentes procesales, la peticionaria pre-sentó prueba documental y testifical. Evaluada la prueba, el Tribunal de Primera Instancia dictó Sentencia y declaró “con lugar” la pensión excónyuge solicitada. Entre las de-terminaciones de hechos del foro primario se encuentran las siguientes:
5. La [peticionaria] tiene 54 años de edad y es ama de casa. Su *319preparación académica incluye un grado asociado en comuni-caciones; esta no terminó el grado de bachillerato.
6. Al presente esta reside con sus hijos [...] en una propiedad ganancial localizada en la Urb. Sierra del Río, Calle 9 B-l, San Juan, Puerto Rico. Dicha propiedad tiene 4 cuartos, piscina, gazebo y planta eléctrica.
7. Durante el tiempo en que las partes convivieron como espo-sos la [peticionaria] se dedicó al cuido de los hijos y del hogar, ya que así lo habían acordado las partes. Sobre este particular, el [recurrido] negó que hubiera prohibido a su esposa trabajar cuando estaban casados, y que el no trabajar era razonable cuando los hijos eran menores de edad, pero no después.
8. No obstante lo anterior, la [peticionaria] realizó trabajos esporádicamente y a tiempo parcial. Entre 1995 y 1998 realizó trabajos a tiempo parcial con la Sra. Tere Bravo, y en un banco por un período de 2 años y para Universal Insurance en o alrededor de 1982. Nunca ha trabajado en el área de comunicaciones.
9. Cuando los hijos de las partes estaban en la escuela, la [peticionaria] realizó trabajos con una pareja de amigos “brokers”, pero el acuerdo entre las partes fue que dicho trabajo no podría quitarle tiempo para atender al [recurrido] y el hogar. Posteriormente, la [peticionaria] dejó el trabajo a tiempo par-cial porque su padre se enfermó del corazón y se dedicó a cui-darlo hasta su fallecimiento en el año 2000.
10. Aunque posteriormente la [peticionaria] realizó trabajos de artesanía [...] para la venta de accesorios y prendas, esta tuvo que dejar dicha actividad debido a que desarrolló una condición de artritis.
11. Al presente^] la [peticionaria] padece de varias condiciones de salud, que incluyen dolor en las articulaciones compatibles con la condición de artritis reumatoide, fibromialgia u osteoar-tritis, padece de asma bronquial crónica, presenta lesiones en la piel y recibe tratamiento siquiátrico por depresión mayor. Debido a dichas condiciones, la [peticionaria] recibe trata-miento médico continuo e ingiere varios medicamentos pre-ventivos y de mantenimiento.
12. Conforme al testimonio del siquiatra!,] José E. Villanueva Arce, desde el año 1982 la [peticionaria] tiene un diagnóstico de depresión mayor, por lo que necesita medicación y sicotera-pia y tratamiento siquiátrico de seguimiento. A partir del año 2008, fecha en que el perito comenzó a atender mensualmente a la [peticionaria], su condición depresiva se agravó debido a las circunstancias que motivaron la ruptura del matrimonio de las partes.
*32013. El doctor Villanueva Arce opinó que la [peticionaria] con-fronta problemas de concentración y falta de tolerancia al “stress”, y que dicha condición le impide trabajar de forma constante, por hora o con otras personas. No obstante, señaló que esta podría realizar trabajos de artesanía, conducir auto, o realizar compras.
14. No obstante lo anterior, el doctor Villanueva Arce expresó que la demandada se encuentra en condición estable, aunque necesita continuar tratamiento por varios meses para mejorar su condición emocional. Su prognosis es de mejoría una vez se concluyan los procesos judiciales que le ocasionan stress.
[[Image here]]
16. Además de la condición emocional antes descrita, la [peticionaria] recibe tratamiento por una condición de dolor en las articulaciones, hombro[,] rodillas y caderas. Conforme al testimonio de la reumatólogaf,] Griselle Ríos Solá, la [peticionaria] presenta síntomas similares al de la artritis reu-matoide, la fibromialgia o la osteoartritis, aunque aún no tiene un diagnóstico claro y definitivo. Dicha condición le ocasiona dolor crónico y limitaciones de movimiento para subir escaleras, caminar largas distancias, hacer ejercicios y realizar activida-des en el hogar; tampoco debe levantar objetos de más de 15 libras.
17. Para aliviar la referida condición, la [peticionaria] tiene que ingerir varios medicamentos [...] y recibir tratamiento continuo en las clínicas de fisiatría, de ortopedia y dermatología. [...]
18. No obstante, en lo que respecta a las actividades que la demandada puede realizar, la doctora Ríos Solá opinó que esta puede conducir un auto, escribir, usar la computadora y hacer movimientos con las manos.
19. Debido a los problemas de salud que ha confrontado la [peticionaria], esta no ha trabajado durante los pasados 14 años.
20. Para atender la condición de asma[,] la [peticionaria] re-cibe tratamiento médico especial [...]
21. Mientras la [peticionaria] estuvo casada con el [recurrido], este era el que generaba los ingresos, producto de su trabajo como abogado en el bufete de su padre. De igual manera, el [recurrido] se encargaba del pago de todos los gastos del hogar y de los gastos personales de la [peticionaria]. Los gastos perso-nales incluían compra de ropa y maquillaje, salón de belleza, pago de servicios del jardinero, gasolina, reparaciones de auto, ropa de los hijos, compras de navidad, reparaciones del hogar, salidas al cine y a comer, mesada para almuerzo, gastos médi-cos, seguro de vida y dinero en efectivo para ella y sus hijos.
*32122. El único ingreso de la [peticionaria] es el que recibe por concepto de pensión alimentaria vigente, esto es, la suma de $4,017.00 mensuales. Esta no tiene bienes, aparte de la casa donde reside y los muebles y enseres del hogar.
[[Image here]]
24. La [peticionaria] no cualifica para los beneficios del Seguro Social. Cuando cumplió 50 años[,] la oficina del Seguro Social le certificó que ella trabajó del 1977 al 1982 y que no acumuló tiempo de trabajo suficiente para recibir beneficios.
25. Debido a la edad, la limitada preparación académica y experiencia laboral de la [peticionaria], así como las múlti-ples y severas condiciones médicas que la aquejan, esta no tiene la capacidad para trabajar y generar ingresos para su sostenimiento.
26. Al presente, la [peticionaria] tiene que pagar la hipoteca de la casa y el mantenimiento, además de los gastos de estudios y necesidades de los interventores, los cuales paga con la pen-sión alimentaria vigente.(1)
A base de estas determinaciones, el foro primario consi-deró que la prueba traída por la señora Juliá Rodríguez demostró que estaban presentes las circunstancias del Art. 109 del Código Civil, supra, particularmente el criterio de necesidad económica. Así también, halló probada la capa-cidad económica del recurrido, cuyo ingreso bruto mensual fluctuaba en $11,000. Por esta razón, el tribunal concedió la pensión y la fijó en unas sumas variadas según los gas-tos atribuidos a la peticionaria y los remedios provisionales otorgados a ésta durante los procedimientos judiciales.
El recurrido acudió al Tribunal de Apelaciones e hizo múltiples señalamientos de error. En cuanto a lo que aquí concierne, planteó que el foro primario había errado al: (1) determinar que el recurrido tenía capacidad económica para pagar tanto la pensión de la peticionaria como la de sus hijos, (2) no especificar que la pensión otorgada a la peticionaria sería considerada un adelanto de su participa-ción en la liquidación de bienes gananciales entre las par-tes, y (3) no tomar en consideración el valor del hogar en el *322que residía la peticionaria al momento de fijar la pensión excónyuge.
Tras examinar los alegatos de ambas partes, el foro ape-lativo intermedio atendió en conjunto los reclamos sobre la pensión excónyuge que se le otorgó a la peticionaria. Según su interpretación de la jurisprudencia aplicable, el Tribunal de Apelaciones consideró que el foro primario erró al determinar que la peticionaria cumplía con el criterio de necesidad económica, a los efectos de ser acreedora de una pensión excónyuge. A su juicio, los hechos demostraban que ésta tenía una participación proindivisa en una propie-dad ganancial que en el 2008 tasó $760,000 y cuyo valor se mantenía en $648,000 luego de descontada la carga hipotecaria. (2) Por esta razón, y por contar con “otros bie-nes muebles” no especificados, el foro intermedio concluyó mediante sentencia que era improcedente el reclamo de una pensión a favor de la peticionaria en virtud del Art. 109 del Código Civil, supra.
Inconforme, la peticionaria presentó un recurso de cer-tiorari ante este Tribunal. Señaló que el Tribunal de Ape-laciones erró al determinar que ella incumplió con la carga probatoria de su necesidad económica, esto es, que carecía de medios suficientes para vivir según lo requiere el Art. 109 del Código Civil, supra. Tras evaluar la controversia, decidimos expedir el recurso. Con el beneficio de los alega-tos de ambas partes, procedemos a resolver si, según el cuadro fáctico ante sí, el Tribunal de Apelaciones actuó co-rrectamente al eliminar la pensión a la peticionaria(3)
*323HH HH
A. El caudal ganancial como fuente primaria de alimentos
Al momento de disolverse un matrimonio, el régi-men ganancial conformado por los cónyuges se extingue. Art. 105 del Código Civil, 31 LPRA sec. 381. Al ocurrir esto, “surge entonces una comunidad de bienes compuesta por todos los bienes del haber antes ganancial, en la cual cada partícipe posee una cuota independiente [y] alienable con el correspondiente derecho a intervenir en la administración de la comunidad y a pedir su división”. Montalván v. Rodríguez, 161 DPR 411, 421 (2004). Véase Calvo Mangas v. Aragonés Jiménez, 115 DPR 219, 228 (1984). La razón de ser de esta comunidad de bienes obedece a que, a pesar de que se ha disuelto el matrimonio, la liquidación de los bie-nes entre los excónyuges no siempre es contemporánea al divorcio. Montalván v. Rodríguez, supra. Es por eso que, en ese ínterin, existe una presunción controvertible de que cada excónyuge tiene derecho a la mitad de los bienes que antes eran gananciales. Torres Vélez v. Soto Hernández, 189 DPR 972, 992 (2013).
Esa masa común de bienes que surge de la extinta so-ciedad de gananciales constituye la fuente primaria para atender el interés económico de cualquiera de los cónyuges. Así lo dispone el Art. 1325 del Código Civil, cuyo lenguaje solo alude a casos de viudez pero por jurisprudencia se ha extendido también a casos de divorcio. 31 LPRA sec. 3700.(4) Véase Janer Vilá v. Tribunal Superior, 90 DPR 281, 301 (1964). Desde esa perspectiva, el acceso de cada excónyuge a los bienes de dicha comunidad ocurre por de-*324recho propio y no como obligación independiente del otro cónyuge. Soto López v. Colón, 143 DPR 282, 288 (1997).
Por esta razón, antes de solicitar una pensión excónyuge, el comunero que interesa acceso a bienes con los cuales alimentarse debe recurrir a la comunidad de bienes. Soto López v. Colón, supra, pág. 292. Véase S. Torres Peralta, La Ley de Sustento de Menores y el derecho alimentario en Puerto Rico, San Juan, Publicaciones STP, Inc., 2007, págs. 6.50-6.51.(5) El acceso a esos bienes en calidad de anticipos de la participación en una comunidad dependerá, en principio, de dos condiciones básicas: (1) que haya existido una sociedad legal de gananciales entre las partes, y (2) que dicha sociedad aún no se haya liquidado. Véase Anselmo García Dist. v. Sucn. Anselmo García, 153 DPR 427, 435 (2001), opinión de conformidad del Juez Presidente Señor Hernández Denton.
Ahora bien, es preciso aclarar que, para que un comunero pueda alimentarse de los bienes habidos en la comunidad que compone con su excónyuge mientras la misma permanece indivisa, es condición adicional que tales bienes sean rentables y que dicha rentabilidad sea susceptible de liquidez económica inmediata. Esa condición se desprende de la jurisprudencia previa de este Tribunal, en particular de lo resuelto en Soto López v. Colón, supra. En ese entonces, una señora le solicitaba una pensión alimen-taria a su exesposo puesto que éste controlaba con exclusi-vidad bienes de la extinta sociedad conyugal, incluyendo un negocio en funciones y un inmueble del cual se extraían rentas de alquiler. Tomando eso en cuenta, sostuvimos que no procedía una pensión sino el “disfrute de los bienes co-munes que [hasta entonces estaban] siendo controlados y *325utilizados exclusivamente por el copropietario”. íd., pág. 292. No obstante, advertimos que lo determinante en estas situaciones era darle acceso a la persona reclamante a una “suma líquida específica periódica de la comunidad que le permitiera] alimentarse [...] ”. íd. Dado que los bienes en cuestión producían frutos y rentas, consideramos que la comunidad era la fuente propicia de esa suma líquida. (6)
En ese sentido, entendemos que la norma de Soto López v. Colón, supra, está condicionada a la rentabilidad inme-diata de los bienes disponibles en la comunidad compuesta por los excónyuges. Esto, pues, como expresa el tratadista español Zarraluqui sobre el caudal disponible entre excón-yuges, “parece lógico que la ponderación del capital tenga en cuenta la rentabilidad de los bienes, positiva y negativa [mente], los gastos que precise su mantenimiento y los impuestos y cargas que los graven, así como cuales-quiera otras circunstancias que su disfrute pueda proporcionar”. L. Zarraluqui Sánchez-Eznarriaga, Derecho de familia y de la persona, Barcelona, Ed. Bosch, 2007, T. VI, pág. 710. Esa realidad innegable sobre la incertidum-bre de un caudal común ha sido, a su vez, reconocida por este Tribunal al expresar que, una vez se pospone la liqui-dación de bienes tras un divorcio, coexisten activos y pasi-vos sobre los cuales pueden “producirse frutos, saldarse deudas, sufrirse pérdidas, obtenerse ganancias o incurrirse en gastos [...] ”. Montalván v. Rodríguez, supra, pág. 422.
Bajo este espectro, determinamos que el caudal disponible en una comunidad de bienes de una extinta so-ciedad ganancial será la fuente primaria de alimentos de excónyuges, siempre y cuando de los bienes en comunidad se pueda extraer una suma líquida específica y periódica *326que le permita al reclamante alimentarse. Si del análisis de la comunidad de bienes no se desprende que esta produce, o razonablemente producirá, tal rentabilidad en un futuro cercano, el excónyuge que reclama una partida lí-quida con la cual alimentarse tendrá disponible el recurso de la pensión excónyuge, una vez demuestre que cumple con los requisitos aplicables a ese derecho.
B. La pensión excónyuge en nuestro ordenamiento
Cuando un divorcio coloca en estado de necesidad económica a uno de los excónyuges, quien primero res-ponde por esa necesidad, luego de la comunidad de bienes, es el otro excónyuge. La base de esta pensión la provee el Art. 109 del Código Civil, supra, el cual establece que, una vez decretado un divorcio, el Tribunal de Primera Instan-cia podrá asignar a cualquiera de los excónyuges que no cuente con suficientes medios para vivir “alimentos discre-cionales de los ingresos, rentas, sueldos o bienes que sean de la propiedad del otro cónyuge”. 31 LPRA sec. 385. El derecho a solicitar alimentos al amparo de dicho artículo surge del “derecho fundamental de todo ser humano a exis-tir y a desarrollar plenamente su personalidad”. González v. Suárez Milán, 131 DPR 296, 301 (1992). En ese sentido, las pensiones alimentarias de ex cónyuges están revestidas del más alto interés público. Cortes Pagán v. González Colón, 184 DPR 807, 814 (2012).
El criterio principal al momento de conceder una pensión excónyuge es el binomio constituido entre la nece-sidad económica por parte del alimentista y la capacidad económica por parte del alimentante. Toppel v. Toppel, 114 DPR 16, 19-20 (1983). Establecidos esos elementos, y el hecho de que la carencia económica haya surgido como con-secuencia del divorcio, procede el derecho a la pensión. Morales v. Jaime, 166 DPR 282, 302 (2005). De ahí que, si bien el Art. 109 establece otros criterios a considerar al otorgar la pensión excónyuge, éstos solo se toman en *327cuenta para fijar el monto de la obligación y no como una carga probatoria adicional que deba suplir el reclamante, Íd., pág. 306.
Así, pues, al fijar el monto de la pensión excón-yuge, el tribunal también considerará lo siguiente: (1) acuerdos a los que hubiesen llegado los excónyuges; (2) la edad y el estado de salud; (3) la cualificación profesional y las probabilidades de obtener un empleo; (4) la dedicación pasada y futura a la familia; (5) la colaboración con las labores profesionales del otro cónyuge, (6) la duración de la relación conyugal; (7) el caudal y medios económicos, y las necesidades de uno y otro cónyuge, y (8) cualquier otro factor que considere apropiado dentro de las circunstancias del caso. 31 LPRA sec. 385. Ahora bien, considerando que estas y otras circunstancias pueden cambiar con el trans-curso del tiempo, también hemos dispuesto que los dictá-menes sobre pensiones excónyuges tienen un carácter dinámico, por lo que están sujetos a modificación según varíe la situación de necesidad del alimentista o la capacidad económica del alimentante. Cortés Pagán v. González Colón, supra, págs. 814-815.
h—í ⅛-H HH
En el caso de autos, no cabe duda de que, según la de-terminación de hechos del foro primario, la peticionaria se encuentra en una situación de precariedad económica y el recurrido tiene capacidad económica para apoyarla. Desde esa perspectiva, la controversia ante nuestra consideración se reduce a si la propiedad residencial que obra en el caudal de las partes previo a la liquidación de los bienes es óbice para hallar a la peticionaria en necesidad económica de acuerdo con la normativa aplicable a alimentos de excónyuges.
En la sentencia recurrida, el Tribunal de Apelaciones determinó que la propiedad indivisa entre las partes había *328tasado $760,000 en el 2008. Debido a que tenía una deuda hipotecaria de $112,000, aproximadamente, el foro inter-medio concluyó que la peticionaria retenía un capital sus-tancial sobre el bien en cuestión en la medida en que el valor de la propiedad todavía rondaba los $648,000 al des-contarle la carga hipotecaria. Según el foro intermedio, la participación en la propiedad derrotaba el reclamo de ca-rencia de medios suficientes para vivir, por lo que consi-deró improcedente una pensión en virtud del Art. 109 del Código Civil, supra, eliminándola así de la sentencia emi-tida por el foro primario. Al igual que en Soto López, en-tendemos que “[t]al acción judicial fue conceptualmente correcta, pero [...] incompleta”. Soto López v. Colón, supra, pág. 291.
Según hemos expuesto, la fuente primaria de alimentos de excónyuges en casos de divorcio es la comunidad de bie-nes constituida por aquellos. El análisis del foro interme-dio, si bien no lo expone expresamente, hace bien en partir de esa premisa. No obstante, bajo esa lógica concluye que no procedía una pensión excónyuge porque la señora Juliá Rodríguez contaba con una participación indivisa de valor sustancial.(7) Entendemos que el Tribunal de Apelaciones, dadas las circunstancias particulares de este caso, falló en proveer un remedio adecuado a base de la vulnerabilidad económica de la señora Juliá Rodríguez, la única propiedad de valor disponible en la comunidad de bienes y la capaci-dad económica del señor Correa Márquez.
Es importante reiterar que en nuestra labor adjudica-tiva no debemos aplicar mecánicamente los preceptos lega-les sin considerar los valores normativos y los casos espe-cíficos ante nuestra consideración. Candelario Vargas v. Muñiz Díaz, 171 DPR 530, 543-544 (2007). Esta noción debe aplicar con mayor ímpetu en casos de pensiones ali-mentarias, los cuales implican un interés apremiante del Estado en el derecho fundamental de todo ser humano a *329existir y desarrollarse plenamente. González v. Suárez Milán, supra, pág. 301. Por eso hemos expresado que, cuando de la institución de alimentos se trata, no debemos “ceñir [nos] a conceptos rígidos que impidan o dificulten lo-grar equitativamente [sus] propósitos [...] ”. Íd.
En este caso, el foro apelativo intermedio rechazó que la peticionaria se encontrara en una situación de ne-cesidad económica por razón de la propiedad que obraba en el caudal común del matrimonio disuelto, supuesto a ser liquidado. El recurrido, por su parte, coincide con el Tribunal de Apelaciones y plantea que la determinación de ne-cesidad económica no puede hacerse a base de la liquidez o la capacidad de contar con dinero en efectivo. Sin embargo, este Tribunal opina precisamente lo contrario, ya que, para concluir que un bien económico suple adecuadamente las necesidades alimentarias de una persona, se debe conside-rar el potencial real de ese bien de proveerle una suma líquida, inmediata y suficiente para alimentarse. Véase Soto López v. Colón, supra, pág. 292. Esto, pues, los bienes líquidos son “aquellas cantidades dinerarias de las que se puede disponer en el momento por tener la certeza de su monto”. (Énfasis suplido). Kantara Malty v. Castro Montañez, 135 DPR 1, 36 esc. 26 (1994), opinión concurrente de la Juez Asociada Señora Naveira de Rodón.
En Soto López v. Colón, supra, la suma líquida la su-plían los frutos del negocio y los bienes que las partes po-seían, lo que ciertamente hacía improcedente una pensión excónyuge. En este caso, por el contrario, el único bien dis-ponible en el caudal es la propiedad residencial aludida, a la cual no se le puede atribuir rentabilidad pues en estos momentos más bien representa un gasto de vivienda para la peticionaria. Incluso, de venderse, la tangencia econó-mica de ese bien se postergaría y estaría sujeta a las fluc-tuaciones del mercado que incidan sobre el valor real de la propiedad, que en este caso se tasó previo a la caída del mercado de bienes raíces.
*330Si bien reconocemos que una comunidad de bie-nes puede contar con múltiples activos capaces de suplir las necesidades económicas de sus comuneros, la determi-nación de si, en efecto, así las suple, no debe hacerse en el abstracto. Como ya mencionamos, al tomar en cuenta la masa común de bienes de la extinta sociedad ganancial como fuente primaria de alimentos, se debe considerar la rentabilidad de esos bienes al momento del reclamo de ali-mentos o en un futuro cercano, con tal de no dejar al recla-mante sin sustento injustificadamente. Además, si una de-terminación judicial sugiere o implica que una transacción particular en torno a esos bienes sería capaz de suplir la necesidad del reclamante de alimentos, debe tomarse en cuenta la razonabilidad económica de esa transacción desde la perspectiva de las partes. Esto, de manera que la misma no resulte económicamente adversa a los intereses legítimos de estas últimas.(8)
Es por esto que consideramos que erró el Tribunal de Apelaciones al concluir que la participación de la señora Juliá Rodríguez en la propiedad residencial de las partes implicaba que la peticionaria contaba con medios suficien-tes para vivir. Del expediente se desprende que la peticio-naria probó su precariedad económica, particularmente por su falta de experiencia profesional y sus condiciones de salud. Como hemos expuesto, el primer remedio que tenía disponible la peticionaria eran los bienes del caudal ganan-cial, pero el único bien con capacidad de suplirle alimentos era la propiedad residencial que ya habitaba, la cual más que un ingreso suponía un gasto para ella por los pagos hipotecarios y de mantenimiento.
*331Nuevamente, en un caso como éste, atribuirle rentabili-dad a ese bien implicaría forzar al reclamante a vender su propiedad residencial y posponer su provisión alimentaria hasta el momento en que la venta ocurra. A su vez, ignora las contingencias inherentes a una venta inmobiliaria, par-ticularmente en momentos de crisis económica con efectos considerables en la industria de bienes raíces.(9) En cir-cunstancias como estas, no podemos avalar dicho proceder sobre un asunto tan sensible que vulnera la vida y salud de una persona.
Por esta razón, lo justo y legalmente correcto es otorgar a la peticionaria una pensión que le garantice liquidez eco-nómica para alimentarse, y disponer, a su vez que dicha pensión se conceda a cargo de su participación en la comu-nidad de bienes. De esta manera, se le restarán los pagos recibidos por razón de su pensión excónyuge al remanente de los bienes gananciales pertenecientes a la peticionaria una vez se liquide la comunidad.(10) Así las cosas, tras li-quidarse la comunidad de bienes, las partes tendrán que comparecer ante el foro primario una vez más para diluci-dar si su saldo altera la situación económica de la alimen-tista de tal manera que se justifique revisar su pensión o si, por el contrario, la misma debe mantenerse.
Por los fundamentos esbozados, se revoca la sentencia del Tribunal de Apelaciones en cuanto a la eliminación de la pensión excónyuge y se devuelve el caso al Tribunal de

*332
Primera Instancia para que proceda conforme a lo aquí resuelto.


Se dictará Sentencia de conformidad.

El Juez Asociado Señor Colón Pérez emitió una opinión de conformidad en parte y disidente en parte, a la cual se unió el Juez Asociado Señor Estrella Martínez. La Juez Asociada Señora Rodríguez Rodríguez no interviene. El Juez Asociado Señor Kolthoff Caraballo no intervino.

 Sentencia del Tribunal de Primera Instancia, Apéndice del Certiorari, págs. 49-53.


 La propiedad constituye la residencia de la señora Correa Márquez, la cual en un litigio previo el foro apelativo intermedio rechazó que continuara cobijada por el derecho a hogar seguro. Véase Correa Márquez v. Juliá Rodríguez, KLAN201500278 (TA, 30 de abril de 2015).


 Enfatizamos que nuestra adjudicación del caso se basa en el cuadro fáctico que tuvo ante sí el foro apelativo intermedio, pues somos conscientes de que la pro-piedad en cuestión fue vendida previo a que se emitiera esta opinión. No obstante, entendemos que dicha realidad no dispone de la controversia ante nuestra conside-ración, entiéndase, si la peticionaria tenía derecho a una pensión excónyuge mien-tras la propiedad no se había vendido.


 “De la masa común de bienes se darán alimentos al cónyuge superviviente y a sus hijos mientras se haga la liquidación del caudal inventariado y hasta que se les entregue su haber; pero se les rebajarán de éste en la parte en que excedan de lo que les hubiese correspondido por razón de frutos o rentas”. Art. 1325 del Código Civil, 31 LPRA see. 3700.


 “[Mientras haya caudal proveniente de la extinta sociedad ganancial, ya en comunidad, radicada o no la demanda de liquidación de bienes, la excónyuge recla-mante tiene derecho a anticipos contra su participación en la comunidad [...] S. Torres Peralta, La Ley de Sustento de Menores y el derecho alimentario en Puerto Rico, San Juan, Publicaciones STP, Inc., 2007, pág. 6.52.


 La opinión de este Tribunal en Soto López v. Colón, 143 DPR 282, 292 esc. 8 (1997), reconoce que su norma estaba limitada al cuadro de hechos ante su conside-ración, que incluía frutos y rentas provenientes de los bienes en la comunidad que las partes conformaban (reconociendo que su determinación estaba “sujeta a ser modi-ficada si la situación fáctica así lo amerita[ba]”).


 Sentencia del Tribunal de Apelaciones, Apéndice del Certiorari, págs. 96-97.


 Véase I. Ramos Buonomo, Derecho de familia, 67 Rev. Jur. UPR 827, 831 (1998) (analizando el caso de Soto López v. Colón, supra, y mencionando que, por ejemplo, “[l]a división de la comunidad podría resultar en un suicidio económico, pues al recibir una cantidad específica de dinero, en vez de continuar como condueñ[o] de un [bien] que continúe produciendo ingresos[,] eventualmente [la parte] podría quedar desamparada económicamente”).


 Nuestro análisis no descarta que en casos como estos el uso de una vivienda constituya un valor susceptible de euantificación económica al momento de fijar la cuantía de una pensión, mas no a los efectos de negar en su totalidad la necesidad económica de la peticionaria ya probada ante un foro primario. Véase Candelario Vargas v. Muñiz Díaz, 171 DPR 530, 548 (2007).


 A diferencia de la Opinión de Conformidad en Parte y Disidente en Parte, consideramos que esta es la manera más adecuada de armonizar la normativa per-tinente a un caso como éste. Es decir, para no alterar el orden de remedios aplicable, según el cual la fuente primaria de alimentos debe ser la comunidad de bienes, en estos escenarios la pensión concedida se hará con cargo a la comunidad. Esto, claro está, siempre que la liquidación de la comunidad provea suficiente caudal para ello y sin descartar que, dependiendo de ese saldo, la parte alimentista pueda seguir siendo acreedora de una pensión excónyuge luego de la liquidación.